Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 13 of U.S. Patent No. 10951897 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In the second row of the claim 5, “MagSgn” is not defined.
Claim 10 recites “wherein the single codeword segment is produced by three bit-streams (triple bit-stream), two growing forward, while one grows backward, and wherein the interface between the two forward growing bit- streams and the overall length of the codeword segment are explicitly identified.”
This is vague and is not described in the specification. Please provide support and explanation for the limitation.
Claim 10 recites “…three bit streams (triple bit-stream)…” It is unclear if the applicant intends the limitations to be in the alternative such as “three bit-streams or triple bit-stream” or if triple bit-stream is another phrase of three-bit streams. The applicant should include claim language which is consistent throughout the claim limitations as supported by the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al (US 20050084168 A1) in view of Marcellin et al (US 20060262984 A1).
             Regarding claim 1 and 18, Fukuhara discloses a method/apparatus of image compression [e.g. FIG. 1], where the image compression involves wavelet transformation of the image [e.g. 11] and subband image samples [e.g. FIG. 2 and 9; generating subbands] are formed into code-blocks [e.g. code block generation], and samples of the code-block are collected into groups of n consecutive samples [e.g. FIG. 2; [0014]] in scanning order in accordance with a scanning pattern [e.g. FIG. 7; scanning of coefficients], the method comprising the steps of determining for each sample whether the sample is significant or insignificant [e.g. significant or non-significant state] with a sample determined to be significant if it is non-zero and determined to be insignificant otherwise [e.g. FIG. 1 and 5; [0065-0067]]; estimating coded lengths of bit streams [e.g. data length of the encoded stream] prior to executing coding passes to generate bit streams [e.g. FIG. 2], corresponding to a plurality of bit-planes [e.g. [0014]; a 
              It is noted that Fukuhara differs to the present invention in that Fukuhara fails to explicitly disclose a concept of distortion-length slopes for a plurality of coding passes and coding sign of samples.
              However, Marcellin teaches the well-known concept of estimating coded lengths of bit streams [e.g. FIG. 1; coding lengths 22] prior to executing coding passes to generate bit streams [e.g. FIG. 1; [0007]], where coded lengths and distortion-length slopes [e.g. FIG. 1-2; distortion-Rate slopes] for a plurality of coding passes [e.g. coding passes]; coding magnitude and sign information for groups of samples of the code block [e.g. FIG. 1; coding sign array].
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image encoding system disclosed by Fukuhara to exploit the well-known rate control for image encoding technique taught by Marcellin as above, in order to provide high reconstructed image quality [See Marcellin; [0002]].
             Regarding claim 2, Fukuhara and Marcellin further disclose coded length estimates are based on counting the number of significant samples found in a code-block at each of a plurality of bit-planes [e.g. Fukuhara: FIG. 2 and 9; Marcellin: FIG. 1].  

             Regarding claim 8, Fukuhara and Marcellin further disclose the block coding process comprises the step of producing a single codeword segment which comprises a plurality of bit-streams [e.g. Fukuhara: FIG. 1-2; D22; Marcellin: FIG. 1].  
             Regarding claim 15, Fukuhara and Marcellin further disclose the step of coding magnitude and sign information involves the step of coding the number of bits of magnitude information that need to be included in the raw bit-stream for each significant sample [e.g. Fukuhara: FIG. 1-2; [0072]; coding the magnitude of significant coefficient].
Claim 3, 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al (US 20050084168 A1) in view of Marcellin et al (US 20060262984 A1) and Taubman et al (US 20150078435 A1).
             Regarding claim 3, Fukuhara and Marcellin further disclose coded length and distortion estimation, but Fukuhara and Marcellin fail to disclose the detail of the estimation.
            However, Taubman teaches the well-known concept of distortion estimation are based on parametric models; for the probability density function of the subband samples found in a code-block [e.g. FIG. 7; [0204-0209], probability models] the parameters for such models being formed from summary statistics that are computed from the code-block's sample values [e.g. probability distribution for coding sign and magnitude of code-block].   
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image encoding system disclosed by Fukuhara to exploit the well-known rate control for image encoding technique taught by Marcellin and Taubman as above, in order to provide high reconstructed image quality [See Marcellin; [0002]] and attained efficient compression [See Taubman; abstract].
             Regarding claim 7, Fukuhara, Marcellin and Taubman further disclose group significance signals are coded for certain groups within the code block [e.g. Fukuhara: FIG. 1-2; Marcellin: FIG. 1], using an 
             Regarding claim 11, Fukuhara, Marcellin and Taubman further disclose bits produced by adaptive coding of group significance symbols are assigned to their own bit-stream within the code-block's codeword segment [e.g. Taubman: FIG. 7; context adaptive coding for non-zero magnitude].  
             Regarding claim 12, Fukuhara, Marcellin and Taubman further disclose group significance signals are coded using an adaptive arithmetic coding engine [e.g. Taubman: FIG. 7; context adaptive coding].  
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al (US 20050084168 A1) in view of Marcellin et al (US 20060262984 A1) and Karczewicz (US 20080089422 A1).
             Regarding claim 5, Fukuhara and Marcellin further disclose estimate a number of bits emitted to a coding bit-stream prior to bit stuffing [e.g. Fukuhara: FIG. 1-2; Marcellin: FIG. 1], but Fukuhara and Marcellin fail to disclose the detail of a variable length coding (VLC).
             However, Karczewicz teaches the well-known concept of a number of bits emitted to a MagSgn and a variable length coding (VLC) bit-stream [e.g. FIG. 6 and 9; a variable length coding (VLC)] , VLC codeword tables are replaced with lookup tables [FIG. 6 and 9; VLC lookup tables for codeword] that return a sum of the number of VLC bits, a number of significant samples [e.g. significant coefficients], and a number of residual magnitude bits for each group [e.g. FIG. 4 and 9].  
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image encoding system disclosed by Fukuhara to exploit the well-known rate control for image encoding technique taught by Marcellin and Karczewicz as above, in order to provide high reconstructed image quality [See Marcellin; [0002]] and improved compression efficiency [See Karczewicz; [0011]].
             Regarding claim 13, Fukuhara, Marcellin and Karczewicz further disclose wherein group significance signals are coded using an adaptive run-length coding engine [e.g. Karczewicz: FIG. 4 and 6]. 
Claim 6, 9-10, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al (US 20050084168 A1) in view of Marcellin et al (US 20060262984 A1) and Taubman (US 6778709 B1).
             Regarding claim 6, Fukuhara and Marcellin disclose all limitations in claim 1, but Fukuhara and Marcellin to disclose the detail of the group.
              However, Taubman teaches the well-known concept of each group comprises four samples [e.g. Taubman: FIG. 2, column 10, lines 1-30].  
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image encoding system disclosed by Fukuhara to exploit the well-known rate control for image encoding technique taught by Marcellin and Taubman as above, in order to provide high reconstructed image quality [See Marcellin; [0002]] and a layered embedded bitstream to be generated with greater scalability, random access, error resilience and coding efficiency [See Taubman; column 2 lines 9-11].   
Regarding claim 9, Fukuhara and Marcellin further disclose the single codeword segment is produced by multiple bit-streams, whereby the lengths of the individual bit-streams do not need to be separately communicated [e.g. Fukuhara: FIG. 1-2; Marcellin: FIG. 1], but Fukuhara and Marcellin fail to disclose the detail.
              However, Taubman teaches the well-known concept of the single codeword segment is produced by a forward growing bit-stream and a backward growing bit-stream [e.g. FIG. 2 and 4-5; bitstreams from forward propagation pass and backward propagation pass]         
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image encoding system disclosed by Fukuhara to exploit the well-known rate control for image encoding technique taught by Marcellin and Taubman as above, in order to provide high reconstructed image quality [See Marcellin; [0002]] and a layered embedded bitstream to be generated with greater scalability, random access, error resilience and coding efficiency [See Taubman; column 2 lines 9-11].   
             Regarding claim 10, Fukuhara, Marcellin and Taubman further disclose the single codeword segment is produced by three bit-streams, two growing forward [e.g. forward propagation passes], while 
Regarding claim 14, Fukuhara and Marcellin further disclose the step of coding significance for a set of samples is based on context, but Fukuhara and Marcellin fail to disclose the detail of the context.
              However, Taubman teaches the well-known concept of the context of a set of samples depending only on the significance information that has already been coded for previous sets of samples in the code-block, in scan-line order [e.g. FIG. 2 and 4-5; Column 5, lines 26-35, Column 6, lines 3-32; column 8 lines 41-56].  
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image encoding system disclosed by Fukuhara to exploit the well-known rate control for image encoding technique taught by Marcellin and Taubman as above, in order to provide high reconstructed image quality [See Marcellin; [0002]] and a layered embedded bitstream to be generated with greater scalability, random access, error resilience and coding efficiency [See Taubman; column 2 lines 9-11].  
             Regarding claim 16, Fukuhara, Marcellin and Taubman further disclose the step of coding the number of bits of magnitude information [e.g. Taubman: FIG. 2] that need to be included in the raw bit-stream for each significant sample is based on magnitude context [e.g. Taubman: FIG. 4-5 and 8-9; magnitude coding], wherein the magnitude context is formed from the magnitude exponents of neighbouring samples [e.g. Taubman; FIG.2; Column 6, lines 3-45; Column 19, lines 66-67, Column 20, lines 1-14].  
             Regarding claim 17, Fukuhara, Marcellin and Taubman further disclose the magnitude context is formed from the sum of the neighbouring sample magnitude exponents [e.g. Taubman; FIG.2; Column 6, lines 3-45; Column 19, lines 66-67, Column 20, lines 1-14, Column 25, lines 10-18, 23-40].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ARAKIA et al (US 20030198391 A11).
Boyce (US 6012091 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483